Citation Nr: 0011146	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1993, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted entitlement to a TDIU, 
effective from August 30, 1993.  The veteran appeals for an 
earlier effective date. 


REMAND

The Board notes at the outset that there is a procedural 
defect in the development of this claim that must be 
corrected by the RO.  38 C.F.R. § 19.9 (1999).  The veteran 
filed a claim for TDIU in May 1990.  An RO decision in 
December 1991 denied that claim, along with several claims 
for service connection.  In correspondence received by the RO 
on May 7, 1992, the veteran acknowledged receipt of notice of 
that adverse rating determination and indicated that he 
disagreed with "the denial of my claim for an increase."  
In a letter to the veteran dated May 21, 1992, the RO sought 
clarification as to which issues were being appealed; 
however, the veteran failed to respond.  On August 11, 1992, 
the RO provided an additional copy of the May 21, 1992 
correspondence to the veteran and also acknowledged receipt 
of correspondence dated in May 18, 1992 from T.O. Abraham, 
M.D., which the RO informed the veteran would be considered 
in connection with increased compensation for his service 
connected nervous condition.  The May 1992 correspondence 
from Dr. Abraham essentially reported that the veteran's 
psychiatric condition had not improved, and, in his opinion, 
the veteran remained unemployable.  The RO apparently 
regarded its December 1991 decision as unappealed in the 
absence of a response to its May 21, 1992 letter requesting 
clarification from the veteran.  

It is the Board's judgment that the December 1991 rating 
determination was not rendered final by the veteran's failure 
to respond to the RO's May 21, 1992 inquiry.  The Board 
considers that the veteran's response received on May 7, 1992 
as adequate to constitute a Notice of Disagreement as to a 
"claim for an increase[ed]" rating.  A TDIU claim is 
effectively an increased rating claim, see Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991).  Moreover, the TDIU claim was 
the only claim for increased compensation addressed by the 
December 1991 RO decision; the other claims were for service 
connection.  Accordingly, the veteran's May 7, 1992 statement 
was adequate to meet the requirements for a Notice of 
Disagreement, thereby initiating an appeal.  38 C.F.R. 
§§ 20.200, 20.201 (1999).

The Board further notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 5107.  
In this regard, he has submitted evidence in support of this 
claim which renders it plausible.  As discussed below, the 
Board is not satisfied that all relevant and available facts 
have been properly developed and, therefore, further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

On August 30, 1993, the RO received copies of VA treatment 
and clinical records, which originated from December 1992 and 
thereafter.  Inasmuch as such records were date stamp 
received on August 30, 1993, the RO apparently used that 
point in time as the basis for assigning the effective date 
for TDIU as August 30, 1993.

Under some circumstances, the RO's date receipt of private or 
non VA examination reports or clinical records will determine 
the effective date of an award.  38 C.F.R. § 3.157(b)(2), 
(b)(3).  However, the records date stamp received by the RO 
in this case, on August 30, 1993, were VA records, for which 
the focus is the date that such records were generated rather 
than date of receipt by the RO.  38 C.F.R. § 3.157(b)(1).  
Moreover, a May 18, 1992 letter from Dr. Abraham was likewise 
originated in a VA facility and suggests that additional 
pertinent VA treatment records may be available that have not 
been associated with the claims file.  VA has constructive, 
if not actual, knowledge of these records and that they 
should be made a part of the veteran's claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board additionally observes that a February 1991 note in 
the claims file is confusing, appearing to eliminate a 
request for copies of all treatment records.  Moreover, there 
seems to be a gap in the medical records, inasmuch as the 
next request for records merely sought records from August 
1992 to September 1993.  Accordingly, the Board is of the 
opinion that additional development is warranted since there 
may be additional VA records that demonstrate entitlement to 
an earlier effective date for TDIU.  See 38 C.F.R. § 3.157; 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1.  The RO should obtain all VA inpatient 
and outpatient treatment records relating 
to evaluation or treatment for the 
veteran's service-connected disabilities, 
from May 1989 to December 1993, from the 
VA Medical Center in Buffalo, New York 
and the VA Outpatient Clinic in 
Rochester, New York, including any 
records from T. O. Abraham, M.D.  

2.  The RO must then readjudicate the 
claim for an effective date earlier than 
August 30, 1993, for the grant of a TDIU.  
In its decision, the RO must note that 
the veteran's Notice of Disagreement was 
received on May 7, 1992, thereby timely 
appealing its December 1991 decision 
denying his claim for a TDIU.  If the 
earlier effective date claim is denied, 
the RO must issue a Supplemental 
Statement of the Case, which reflects 
that the veteran's Notice of Disagreement 
was received on May 7, 1992, thereby 
timely appealing its December 1991 
decision denying his claim for a TDIU.  
The veteran and his representative must 
be provided with an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate disposition of this case.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


